            Case 1:21-cv-02375-LTS Document 5 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MELVIN BELL, III,

                                 Plaintiff,

                     -against-                                    21-CV-2375 (LTS)

                                                                 CIVIL JUDGMENT
MELVIN BELL JR.; LYDIA MARIE BELL;
TREVOR RICHARD BELL,

                                 Defendants.

         By order issued May 17, 2021, the Court dismissed this action for lack of subject matter

jurisdiction, but granted Plaintiff thirty days’ leave to replead his claims in an amended

complaint. Plaintiff has not filed an amended complaint or otherwise communicated with the

Court.

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         Plaintiff consents to electronic service.

SO ORDERED.

Dated:     July 20, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
